 

Exhibit 10.1

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

Principal Life Insurance Company, Raleigh, NC 27612

      A member of the Principal Financial Group®

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Preformed Line Products Company (the
“Company”) of the Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

[gal5h1cclmn4000001.jpg][gal5h1cclmn4000002.jpg][gal5h1cclmn4000003.jpg][gal5h1cclmn4000004.jpg][gal5h1cclmn4000005.jpg][gal5h1cclmn4000006.jpg]NOW,
THEREFORE, the Company hereby adopts the Plan in accordance with the terms and
conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6

Committee:

The duties of the Committee set forth in the Plan shall be satisfied by:

 

 

 

 

 

XX

(a)

Company.

 

 

 

 

 

       -

(b)

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

 

 

 

 

       -

(c)

Board.

 

 

 

 

 

       -

(d)

Other (specify):                                           

 

                DD2320-7

 

Classification: Customer Confidential

--------------------------------------------------------------------------------

 

 

2.8    Compensation:    The “Compensation” of a Participant shall mean all of a
Participant's:

 

 

 

 

 

XX

(a)

Base salary.

 

 

 

 

 

XX

(b)

Service Bonus.

 

 

 

 

 

 

 

 

XX

Service Bonus earned from 1/1 - 12/31, paid on or around first quarter of the
following Plan Year.

 

 

 

 

 

 

 

 

       -

Service Bonus earned each calendar quarter, paid on or around the following
calendar quarter.

 

 

 

 

 

 

 

 

       -

Service Bonus with no defined earnings period (e.g.: a “spot bonus”).

 

 

 

 

 

XX

(c)

Performance-Based Compensation earned in a period of 12 months or more.

 

 

 

 

 

 

 

 

XX

Performance Based Bonus earned from 1/1 - 12/31, paid on or around first quarter
the following Plan Year and whose elections must be made no later than 6/30 of
the Plan Year it is earned.

 

 

 

 

 

 

 

 

       -

Performance Based Bonus earned from              , paid on or around
                   the following Plan Year and whose elections must be made no
later than              of the Plan Year it is earned.

 

 

 

 

 

       -

(d)

Commissions.

 

 

 

 

 

XX

(e)

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

 

       -

(f)

Other:                                                                     .

 

2.9      Crediting Date: The Deferred Compensation Account of a Participant
shall be credited as follows:

 

Participant Deferral Credits at the time designated below:

 

 

 

 

 

XX

(a)

On any business day as specified by the Employer.

 

 

 

 

 

       -

(b)

Each pay day as reported by the Employer.

 

 

 

 

 

       -

(c)

The last business day of each payroll period during the Plan Year.

 

Employer Credits at the time designated below:

 

 

 

 

 

XX

(a)

On any business day as specified by the Employer.

 

                DD2320-7

 

Classification: Customer Confidential

2

--------------------------------------------------------------------------------

 

 

2.13

Effective Date:

 

 

 

 

 

       -

(a)

This is a newly-established Plan, and the Effective Date of the Plan is
                        .

 

 

 

 

 

XX

(b)

This is an amendment of a plan named Preformed Line Products Company
Supplemental Profit Sharing Plan dated January 1, 1995 and governing all
contributions in the plan through December 31, 2008. This plan was subsequently
amended on January 1, 2009 governing all contributions to the plan through
December 31, 2017. The Effective Date of this amended Plan is January 1, 2018.

 

 

2.20

Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

 

 

 

 

       -

(a)

Age           .

 

 

 

 

 

       -

(b)

The later of age           or the           anniversary of the participation

commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

 

 

 

 

XX

(c)

Other: Not Applicable.

 

 

2.23

Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:

 

Name of Employer

 

EIN

 

 

 

          Preformed Line Products Company         

 

                   34-0676895                   

 

 

 

2.26

Plan: The name of the Plan is

 

 

 

Preformed Line Products Company Nonqualified Deferred Compensation Plan.

 

 

2.28

Plan Year: The Plan Year shall end each year on the last day of the month of
December.

 

 

2.30

Seniority Date: The date on which a Participant has:

 

 

 

 

 

       -

(a)

Attained age               .

 

 

 

 

 

       -

(b)

Completed           Years of Service from First Date of Service.

 

 

 

 

 

       -

(c)

Attained age               and completed          Years of Service from First
Date of Service.

 

 

 

 

 

XX

(d)

Not applicable - distribution elections for Separation from Service are not
based on Seniority Date.

 

                DD2320-7

 

Classification: Customer Confidential

3

--------------------------------------------------------------------------------

 

 

4.1      Participant Deferral Credits: Subject to the limitations in Section 4.1
of the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

 

 

 

 

 

XX

(a)

Base salary:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

70

%

 

 

 

 

 

 

 

XX

(b)

Service Bonus:

 

 

 

 

 

 

 

 

 

 

 

XX

Service Bonus

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

100

%

 

 

 

 

 

 

XX

(c)

Performance-Based Compensation:

 

 

 

 

 

 

 

 

 

 

 

XX

Performance Based Bonus

 

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

100

%

 

 

 

 

 

 

       -

(d)

Commissions:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

 

%

 

 

 

 

 

 

XX

(e)

Form 1099 Compensation:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

100

%

 

 

 

 

 

 

       -

(f)

Other:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

 

%

 

 

 

 

 

 

       -

(g)

Participant deferrals not allowed.

 

 

                DD2320-7

 

Classification: Customer Confidential

4

--------------------------------------------------------------------------------

 

 

4.1.2      Participant Deferral Credits and Employer Credits - Election Period:
Participant elections regarding Participant Deferral Credits and Employer
Credits shall be subject to the following effective periods (one must be
selected):

 

 

 

 

 

XX

(a)

Evergreen election. An election made by the Participant shall continue in effect
for subsequent years until modified by the Participant as permitted in Section
4.1 and Section 4.2. (This option is not permitted if source year accounts are
elected in Section 5.1)

 

 

 

 

 

       -

(b)

Non-Evergreen election. Any election made by the Participant shall only remain
in effect for the current election period and will then expire. An election for
each subsequent year will be required as permitted in Sections 4.1 and 4.2.

 

 

4.2

Employer Credits: Employer Credits will be made in the following manner:

 

 

 

 

 

XX

(a)

Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:

 

 

 

 

 

 

 

 

 

XX

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

       -

(ii)

Other:
                                                                                                        
.

 

 

 

 

 

       -

(b)

Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

 

 

 

 

 

 

 

 

       -

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

       -

(ii)

Other:
                                                                                                        
.

 

 

 

 

 

       -

(c)

Employer Credits not allowed.

 

                DD2320-7

 

Classification: Customer Confidential

5

--------------------------------------------------------------------------------

 

 

4.3      Deferred Compensation Account: The Participant is permitted to
establish the following accounts:

 

 

 

 

 

XX

(a)

Non-source year account(s). Deferred Compensation Account(s) will not be
established on a source year basis:

 

 

 

 

 

 

 

       -

(i)

A Participant may establish only one account to be distributed upon Separation
from Service. One set of payment options for that account is allowed as
permitted in Section 7.1. Additional In-Service or Education accounts may be
established as permitted in Section 5.4.

 

 

 

 

 

 

 

XX

(ii)

A Participant may establish multiple accounts to be distributed upon Separation
from Service. Each account may have one set of payment options as permitted in
Section 7.1 Additional In-Service or Education accounts may be established as
permitted in Section 5.4. If this multiple account option is elected, the
Participant will also be required to elect Separation from Service payment
options for each In- Service or Education account established.

 

 

 

 

 

       -

(b)

Source year account(s): Annual Deferred Compensation Account(s) will be
established each year in which Participant Deferral Credits or Employer Credits
are credited to the Participant. Only one account may be established each year
for distribution upon Separation from Service. One set of payment options for
that account is allowed as permitted in Section 7.1. Additional In- Service or
Education accounts may be established for each source year as permitted in
Section 5.4. If this option is selected. Evergreen elections as described in
Section 4.1.2 are not permitted.

 

 

5.2

Disability of a Participant:

 

 

 

 

 

XX

(a)

A Participant’s becoming Disabled shall be a Qualifying Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

 

 

 

 

       -

(b)

A Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

5.3      Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

 

 

 

 

       -

(a)

An amount to be determined by the Committee.

 

 

 

 

 

XX

(b)

No additional benefits.

 

                DD2320-7

 

Classification: Customer Confidential

6

--------------------------------------------------------------------------------

 

 

5.4      In-Service or Education Distributions: In-Service and Education
Accounts are permitted under the Plan:

 

 

 

 

 

XX

(a)

In-Service Accounts are allowed with respect to:

 

 

 

       -

Participant Deferral Credits only.

 

 

 

       -

Employer Credits only.

 

 

 

XX

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

In-service distributions may be made in the following manner:

 

 

 

XX

Single lump sum payment.

 

 

 

XX

Annual installments over a term certain not to exceed 5 years.

 

 

 

 

 

 

 

Education Accounts are allowed with respect to:

 

 

 

       -

Participant Deferral Credits only.

 

 

 

       -

Employer Credits only.

 

 

 

       -

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

Education Accounts distributions may be made in the following manner:

 

 

 

       -

Single lump sum payment.

 

 

 

       -

Annual installments over a term certain not to exceed            years.

 

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

       -

Forfeited.

 

 

 

       -

Distributed at Separation from Service if vested at that time.

 

 

 

 

 

       -

(b)

No In-Service or Education Distributions permitted.

 

 

5.5

Change in Control Event:

 

 

 

 

 

       -

(a)

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

 

 

 

 

XX

(b)

A Change in Control shall not be a Qualifying Distribution Event.

 

 

5.6

Unforeseeable Emergency Event:

 

 

 

 

 

XX

(a)

Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

 

 

 

 

       -

(b)

An Unforeseeable Emergency shall not be a Qualifying Distribution Event.

 

                DD2320-7

 

Classification: Customer Confidential

7

--------------------------------------------------------------------------------

 

 

6.      Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Deferred Compensation Account upon the first to occur of the
following events:

 

 

 

 

 

       -

(a)

Normal Retirement Age.

 

 

 

 

 

       -

(b)

Death.

 

 

 

 

 

       -

(c)

Disability.

 

 

 

 

 

       -

(d)

Change in Control Event.

 

 

 

 

 

XX

(e)

Satisfaction of the vesting requirement as specified below:

 

 

 

 

 

 

XX

Employer Discretionary Credits:

 

 

 

 

 

 

 

 

 

XX

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

       -

(ii)

100% vesting after         Years of Service.

 

 

 

 

 

 

 

 

 

       -

(iii)

100% vesting at age         .

 

 

 

 

 

 

 

 

 

 

 

       -

(iv)

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

                  %

 

 

 

 

 

 

1

                  %

 

 

 

 

 

 

2

                  %

 

 

 

 

 

 

3

                  %

 

 

 

 

 

 

4

                  %

 

 

 

 

 

 

5

                  %

 

 

 

 

 

 

6

                  %

 

 

 

 

 

 

7

                  %

 

 

 

 

 

 

8

                  %

 

 

 

 

 

 

9

                  %

 

 

 

 

 

 

10 or more

                  %

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

       -

(1)

First day of Service.

 

 

 

 

 

 

 

 

 

       -

(2)

Effective date of Plan participation.

 

 

 

 

 

 

 

 

 

       -

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

                DD2320-7

 

Classification: Customer Confidential

8

--------------------------------------------------------------------------------

 

 

 

 

       -

Other Employer Credits:

 

 

 

 

 

 

 

 

 

       -

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

       -

(ii)

100% vesting after           Years of Service.

 

 

 

 

 

 

 

 

 

       -

(iii)

100% vesting at age         .

 

 

 

 

 

 

 

 

 

 

       -

(iv)

Number of Years

of Service

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

                  %

 

 

 

 

 

 

1

                  %

 

 

 

 

 

 

2

                  %

 

 

 

 

 

 

3

                  %

 

 

 

 

 

 

4

                  %

 

 

 

 

 

 

5

                  %

 

 

 

 

 

 

6

                  %

 

 

 

 

 

 

7

                  %

 

 

 

 

 

 

8

                  %

 

 

 

 

 

 

9

                  %

 

 

 

 

 

 

10 or more

                  %

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

       -

(1)

First day of Service.

 

 

 

 

 

 

 

 

 

       -

(2)

Effective date of Plan participation.

 

 

 

 

 

 

 

 

 

       -

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

                DD2320-7

 

Classification: Customer Confidential

9

--------------------------------------------------------------------------------

 

 

7.1      Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

 

 

 

(a)

Separation from Service (Seniority Date is Not Applicable)

 

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

(b)

Separation from Service prior to Seniority Date (If Applicable)

 

 

 

 

 

 

 

       -

(i)

A lump sum.

 

 

 

 

 

 

 

XX

(ii)

Not Applicable.

 

 

 

 

(c)

Separation from Service on or After Seniority Date (If Applicable)

 

 

 

 

 

 

 

       -

(i)

A lump sum.

 

 

 

 

 

 

 

       -

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed               years.

 

 

 

 

 

 

 

XX

(iii)

Not Applicable.

 

 

 

 

(d)

Separation from Service Upon a Change in Control Event

 

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

(e)

Death

 

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

       -

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed                 years.

 

 

 

 

(f)

Disability

 

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

 

 

 

       -

(iii)

Not applicable.

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

 

       -

Forfeited.

 

 

 

 

 

 

       -

Distributed at Separation from Service if vested at that time.

 

                DD2320-7

 

Classification: Customer Confidential

10

--------------------------------------------------------------------------------

 

 

 

(g)

Change in Control Event

 

 

 

 

 

 

 

       -

(i)

A lump sum.

 

 

 

 

 

 

 

XX

(ii)

Not applicable.

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

 

       -

Forfeited.

 

 

 

 

 

 

       -

Distributed at Separation from Service if vested at that time.

 

 

7.4

De Minimis Amounts.

 

 

 

 

 

 

 

XX

(a)

Notwithstanding any payment election made by the Participant, the vested balance
in all Deferred Compensation Account(s) of the Participant will be distributed
in a single lump sum payment at the time designated under the Plan if at the
time of a permitted Qualifying Distribution Event that is either a Separation
from Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ 200,000. In addition, the
Employer may distribute a Participant's vested balance in all Deferred
Compensation Account(s) of the Participant at any time if the balance does not
exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan.

 

 

 

 

 

 

 

       -

(b)

There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(l)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

 

 

10.1

Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

 

 

 

 

 

 

XX

(a)

Company.

 

 

 

 

 

 

 

       -

(b)

Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

14.      Amendment and Termination of Plan: Notwithstanding any provision in
this Adoption Agreement or the Plan to the contrary, Section             of the
Plan shall be amended to read as provided in attached Exhibit                  
.

 

 

 

 

 

 

XX

There are no amendments to the Plan.

 

17.8      Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Ohio, except to the extent that
such laws are superseded by ERISA and the applicable provisions of the Code.

 

 

                DD2320-7

 

Classification: Customer Confidential

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

Preformed Line Products Company

 

Name of Employer

 

 

 

By:

[gal5h1cclmn4000007.jpg]

 

Authorized Person

 

Date:

 

 

                DD2320-7

 

Classification: Customer Confidential

12